UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
HORACE T. HARRIS,             )
                              )
          Plaintiff,          )
                              )
          v.                  )     Civil Action No. 10-1209 (RWR)
                              )
ROBERT TAPELLA, et al.        )
                              )
          Defendants.         )
______________________________)


                         ORDER OF DISMISSAL

     On October 11, 2010, the court issued an Initial Scheduling

Order requiring the parties to confer, file a joint statement,

and then attend a court hearing.   The court mailed a copy of the

Order to the plaintiff’s address of record the same day.

Defendants’ counsel reported that in order to comply with the

Order, she mailed a letter to the plaintiff’s address of record

and left a voicemail recording on plaintiff’s telephone number of

record, but that plaintiff never responded.

     The court mailed to plaintiff’s address of record its

November 18, 2010 Minute Order rescheduling the court hearing to

December 9, 2010.   On December 9, 2010, plaintiff failed to

appear as required.   The court mailed the minute entry for the

hearing to plaintiff’s address of record.
                               - 2 -

     On December 9, 2010, the court issued and mailed to the

plaintiff’s address of record an Order directing plaintiff to

file his response to the defendants’ motion to dismiss by

January 7, 2011.   On December 10, 2010, the court issued an Order

directing plaintiff to show cause in writing by December 20, 2010

why this case should not be dismissed for failure to prosecute.

The court mailed a copy of the order to plaintiff’s address of

record.   The court’s mailings of the October 11, 2010 Order, the

November 18, 2010 Minute Order, the December 9, 2010 minute

entry, and the December 10, 2010 Order were all returned on or

after December 20, 2010.   One returned mailing bore a label that

stated that plaintiff had not provided a forwarding address.

     Plaintiff has failed to comply with LCvR 5.1(e)(1), which

requires that “[n]otice of a change in address or telephone

number of a . . . [pro se] party . . . be filed within 14 days of

the change.”   Plaintiff has left the court and the defendants

with no means of contacting him, and has repeatedly failed to

respond and appear as required.   Accordingly, it is hereby

     ORDERED that this case be, and hereby is, dismissed without

prejudice for failure to prosecute.

     SIGNED this 7th day of January, 2011.


                                                /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge